Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species 
 	Species for mutation: 
(a) LIG4 mutation at position 8 of SEQ ID NO;  2, (b) LIG4 mutation at position 26 of SEQ ID NO:  2, (c) LIG4 mutation at position 833 of SEQ ID NO:  2 and (d) LIG4 mutation at position 1704 of SEQ ID NO:  2.  
A single species of mutation and corresponding primer pair should be elected.   The species are independent or distinct because they do not shar a common structure as each polymorphism represents a unique variation within the LIG4 gene. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 18-21 and 24 generic.  The remaining claims recite the species in the alternative
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each species requires a separate search in patent and non-patent literature as well as in sequence databases.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
 	During a telephone conversation with Kelly Echols on 9/10/2021 a provisional election was made with traverse to prosecute the invention of SNP species (d) polymorphism at position 1704, claims 18-25.  Affirmation of this election must be made by applicant in replying to this Office action.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities: Tables 3, 5 and 6 are illegible.  
Appropriate correction is required.
Claim Objection
Claim 1 is objected to because of the following informalities:  
The claim recites “an LIG4” when it appears “a” would be appropriate.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 18-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) a kit comprising two primers or probes, and as such the claims are drawn to a composition of matter or an article of manufacture.  The claim is to at least one statutory category of invention.  The claims broadly encompass any molecules that specifically binds to a p53 gene or to a LIG4 gene.  These genes are naturally occurring genes, and molecules which specifically bind to them include fragments of the naturally occurring gene sequences (see specification ¶33-36), thus the claims set forth product of nature limitations.  The claimed probes or primers encompassing nucleic acids may have a different structural characteristic than the naturally occurring genes because the chemical bonds at each end are severed to produce shorter “probe” or “primer” molecules, but the claims encompass molecules with the same nucleotide sequence as the naturally occurring genes.  The claimed nucleic acids have no different functional characteristics from the naturally occurring counterparts.  Under the holding of Myriad, isolated but otherwise unchanged nucleic acids are not different enough from what exists in nature.  In other words, the claimed probes and primers may be different from, but are not markedly different from the naturally occurring p53 and LIG4 genes. The claims do not recite any non-nature based product limitation.  The inclusion of the probes in the kit does not change their characteristics. Thus the probes are not mixed together, and in the kit the probes do not have markedly different characteristics from their natural counterparts in their natural state and are “product of nature” exceptions.  Accordingly the claim is directed to a judicial exception.  This judicial exception is not integrated into a practical application because no elements in addition to the product of nature exceptions are present in the kits. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no elements in addition to the product of nature exceptions are present in the kits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	The phrase “simultaneous inhibitor against PARP (Poly ADP Ribose Polymerase) and Tankyrase” is indefinite because the specification does not define how much activity or by what test the inhibitor is identified.  This is entirely relevant to the metes and bounds of the claim since Thorsell et al. teaches that the way inhibition is tested can have effect on the results and conclusions.  The reference teaches that the use of PARP1, 2, and 3 catalytic fragments instead of full length enzyme may significantly underestimate PARP inhibitor potencies (p. 1264).  Furthermore, as Tankyrase is a type of PARP and as there are many PARP, it is unclear if to be a simultaneous PARP and Tankyrase inhibitor a compound could inhibit a Tankyrase (which is a PARP) alone or must inhibit a Tankyrase plus an additional PARP.  It is not clear if the additional PARP can be a second Tankyrase, or if it must be a particular other PARP.  Many molecules referred to in the literature as “PARP inhibitors” inhibit TNK1 and TNK2 to some degree (see Figure 2, Thorsell et al.).  Review of the specification finds no definitions to aid in this understanding.  The specification discloses two molecules that are PARP/Tankyrase simultaneous inhibitors, compound A and compound B, but there is no further description of why this label was assigned to these molecules (i.e. what tests confirm the label).  Furthermore, the specification appears to draw a distinction between these and what is referred to as a “PARP inhibitor,”  the drug olaparib.  But the evidence in Thorsell et al. suggests that olaparib in fact has activity to inhibit two tankyrase enzymes (Figure 1).  Thus it is not clear what activities a molecule must have to be considered a PARP and Tankyrase inhibitor, and the metes and bounds of the claims are all unclear for referring to a simultaneous inhibitor against PARP. 
	Claims 18 and 25 define the claimed primer or probe by stating “a primer that specifically binds” and this renders the claim indefinite because it is unclear if the claim intends that the probe or primer is actually bound to the nucleotide sequence encoding the P53 or LIG4 or if the claim intends to encompass single stranded primers or probes with particular structures that are fragments of or complementary to the recited nucleotide sequences.
	Claims 19 and 20 are indefinite when they refer to nucleotide sequences encoding p53 or the LIG3 as being “represented by” certain sequences because it is not clear what it means for a nucleotide sequence to be “represented by” a particular sequence.  It is not clear if this phrase sets forth that the target gene comprises this sequence or if it comprises something similar but that could be different, and if different than by how much.  
	Claim 21 is indefinite when it sets for that the kit is “for…DNA microarray” because it is confusing language and it is not clear what it means for a kit to be for microarray.  It is unclear if this means, for example, that the claimed primer or probe must be attached to a microarray or if this means that the probe or primer must be capable of use with a microarray (for example for prior amplification).  Furthermore, for each of the embodiments of claim 21 it is not clear what, if any, further structural limitation to the kit is accomplished by defining an additional assay or method that the kit is “for”.  
	Claim 23 is indefinite when it refers to “a substitution of thymine of aspartic acid (GAT) to cytosine at position 568 of SEQ ID NO:  3 because SEQ ID NO:  3 is an amino acid sequence and it is not clear what it means to substitute a thymine to cytosine in an amino acid sequence.
Claim 25 is indefinite when a primer pair “represented by” certain sequences because it is not clear what it means for a nucleotide sequence to be “represented by” a particular sequence.  It is not clear if this phrase sets forth that the target gene comprises this sequence or if it comprises something similar but that could be different, and if different than by how much.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The claims are all kit claims which recite an intended use for determining susceptibility to a “simultaneous inhibitor against PARP (Poly ADP Ribose Polymerase) and Tankyrase.” 
The specification discloses two specific drugs, namely Compound A and Compound B.  One of these is recited in claim 24.  
 There are no drawings or structural formulas disclosed of any other drugs that are simultaneous inhibitor against PARP (Poly ADP Ribose Polymerase) and Tankyrase, and further drugs within the possible class whose susceptibility can be determined using the claimed kit elements.  There is no common structure implied by this function.  Thus, in the rejected claims, the relevant inhibitor is identified entirely by its function.  Further, there is no art-recognized structure that is common to all drugs that are a simultaneous inhibitor against PARP (Poly ADP Ribose Polymerase) and Tankyrase, based on which those of ordinary skill in the art could predict other members of the recited genus. Thorsell et al. teaches the structure of a number of inhibitors from the prior art that are considered PARP inhibitors or Tankyrase inhibitors, and some of these, upon testing appear to be simultaneous inhibitors of both, at least to some degree, in vivo.  Review of these structures does not find any apparent common structure that enables prediction of other members of the genus.  Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus methods of treating with or predicting response to treatment of the broadly claimed class of simultaneous inhibitors against PARP (Poly ADP Ribose Polymerase) and Tankyrase whose susceptibility can be determined using the claimed kit elements.    
The specification fails to satisfy the written description requirement of 35 U.S.C.
112, first paragraph, with respect to the rejected claims.

Claims 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 	This rejection is written to address the intended use of the claim “for determining susceptibility to a simultaneous inhibitor against PARP (Poly ADP Ribose Polymerase) and Tankyrase.”
	The intended use sets forth that the claimed primers or probes are intended to be used for determining susceptibility to a simultaneous inhibitor against PARP and Tankyrase, encompassing determining susceptibility of any possible treatment target to any possible inhibitor against PARP and Tankyrase.  
	The examples in the specification show that in vitro  and in a mouse xenograft model, cell lines which have a mutated ligase IV gene (mutations at nucleotide 1704 and 833 tested) and a wild type p53 gene respond better (as measured by death, apoptosis or DNA damage) to compounds A and B then cell lines with other genotypes.  Furthermore, these cells respond better to compound A and B than they do to the drug olaparib, which the specification refers to as “a competitive drug PARP inhibitor.”  
	In fact, olaparib has activity to inhibit PARP1, PARP2, PARP3 and also the tankyrases.  See Thorsell et al., figure 2.  
	Thus, the specification indicates that cells with a normal type p53 and a mutant type LIG4 are not universally susceptible to simultaneous inhibitor against PARP (Poly ADP Ribose Polymerase) and Tankyrase, since olaparib may also be reasonably expected to be a simultaneous inhibitor.  That is, the claims are sufficiently broad so as to suggest that the claimed primers or probes are useful to determine any possible cell will be responsive to all possible drugs that are simultaneous inhibitors against PARP (Poly ADP Ribose Polymerase) and Tankyrase.  The evidence of the specification, combined with the teaching of Thorsell et al. do not support this scope.  
	It is highly unpredictable how or if primers and probes to p53 and LIG4 can universally be used to determine susceptibility to a simultaneous inhibitor against PARP and Tankyrase, as currently claimed.  Each of the genes has many possible genotypes and mutational positions and the specification does not provide any specific guidance for determining susceptibility to any drug other than those taught in the specification, and in fact demonstrates that the probes likely would not be considered to predict sensitivity to another drug reasonably considered within this class.  
	It is highly unpredictable what results in the difference in response of the cells to the three different drugs tested, and so it makes it impossible to extrapolate what other drugs in the class “simultaneous inhibitor against PARP (Poly ADP Ribose Polymerase) and Tankyrase” might be predicted to be effective against cells where the p53 is normal and the LIG4 is mutated.   As there is a high level of unpredictability, each drug would have to be tested empirically, and there is no guidance in the specification as to even what drugs are considered by applicant to be simultaneous inhibitors against PARP (Poly ADP Ribose Polymerase) and Tankyrase, other than the two examples compound A and compound B.  Therefore, following all of this it is concluded that it would require undue experimentation for the claimed products to be used commensurate in scope with the intended use of the claims.  Amending the claims to recite “for determining susceptibility of colorectal cancer cells to” either of compound A or compound B would overcome this rejection.  
	 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims further limit the intended use of the kit but do not appear to require any distinct elements in the kits other than what is already required.  Therefore the protection appears to be the same.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


	 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NEB catalog (1996/1997), pp. 111.
The claims are directed to a kit comprising a primer and a probe that specifically binds to a nucleotide sequence encoding a p53 gene and a primer or a probe that specifically binds to a nucleotide sequence in coding an LIG4.  The claims do not set forth any required length or nucleotide sequence composition of the primers or probes, with the exception of claim 25.    The claims are drawn using “comprising” language which means that there is no limit to the additional molecules that can be present in the kit.  The claims recite additional language that set forth the intended use of the kit.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
The NEB catalog offered for sale a random primer mix of 12mer and 24mer nucleotide primers.  As the calculation below shows, about 3.2 x 108 molecules of every 12-mer and about 9 molecules of every single 24-mer are present in each tube of the 24 nucleotide mixtures.
a.	Molecular weight of 12-mer:
12 x 325 daltons/nucleotide = 3,900 daltons = 3,900 g/mol
b.	Total number of possible 12-mers:
412 = 1.6 x 107 molecules
c.	How many molecules of 12-mer in a vial sold by NEB:
1 A260 unit = 33 mg = 3.3 x 10-5 g
3.3 x 10-5 g  / 3,900 g/mol = 8.4 x 10-9 mol
(8.4 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 5 x 1015 molecules
d.	How many molecules of each 12-mer in a single vial:
5 x1015 molecules / 1.6  x 107 molecules  = 3.2 x 108 molecules of each 12-mer per vial
e.	Molecular weight of 24-mer:
24 x 325 daltons/nucleotide = 7,800 daltons = 7,800 g/mol
f.	Total number of possible 24-mers:
424 = 2.8 x 1014 molecules
g.	How many molecules of 24-mer in a vial sold by NEB:
1 A260 unit = 33 mg = 3.3 x 10-5 g
3.3 x 10-5 g  / 7,800 g/mol = 4.2 x 10-9 mol
(4.2 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 2.5 x 1015 molecules
h.	How many molecules of each 24-mer in a single vial:
2.5 x1015 molecules /  2.8 x 1014 molecules  = 9 molecules/vial
The claims encompass a large genus of possible nucleic acid primers or probes with no particular base composition or length.  The NEB catalog kits will inherently and necessarily contain 12 and 24 nucleotides primers encompassed by the claimed recitation, as the NEB catalog kit contains every single variation of 12 and 24 nucleotide primers.  
 	Thus, the reference inherently teaches a set of reagents that comprises a primer pair and probes that specifically bind to a nucleic acid encoding a p53 gene and a primer pair and probes that specifically bind to a nucleotide sequence encoding a LIG4.  
	With regard to claim 19, the claim further defines the nucleotide sequence that the probe or primer must bind.  The claimed primer or probe could still bind at to any portion of the sequence.  The kit inherently contains primers that are fragments and fully complementary to portions throughout the p53 sequence. 
	With regard to claim 20,  the claimed primer or probe could still bind at to any portion of the sequence.  The kit inherently contains primers that are fragments and fully complementary to portions throughout the LIG4 sequence. 
	With regard to claim 21, the set of reagents taught by the reference could be used for PCR, for example. 
	With regard to claim 22 and 23, the claimed primer or probe could still bind at to any portion of the sequence.  The kit inherently contains primers that are fragments and fully complementary to portions throughout the LIG4 sequence.  
	With regard to claim 24, this recitation further limits the intended use of the claim but not the structure of the contents of the kit. 
	With regard to claim 25, SEQ ID NO:  10 and 11, for example are primers that are 20 nucleotides in length.  These would inherently be “comprised” within the mixture of all possible 24mer probes taught by the NEB catalog.  
 	Thus, the set of reagents taught by the reference anticipates the claims.
Claim(s) 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de las Penas et al. (Annals of Oncology 17: 668–675, 2006, including supplementary information, 8 pages).
 	The reference teaches a set of reagents that comprises a primer pair and probes that specifically bind to a nucleic acid encoding a p53 gene and a primer pair and probes that specifically bind to a nucleotide sequence encoding a LIG4.  See Supplementary Appendix, Table 1.  
	With regard to claim 19, the claim further defines the nucleotide sequence that the probe or primer must bind.  The “C” allele p53 probe taught by the reference is identical to nucleotides 209-222 of SEQ ID NO:  1 and is a probe that specifically binds the complement of the sequence. 
	With regard to claim 20,  The “C” allele LIG4 probe taught by the reference is identical to the complement of nucleotides 1698-1718 of SEQ ID NO:  2 and is a probe that specifically binds SEQ ID NO:  2.
	With regard to claim 21, the set of reagents taught by the reference could be used for PCR, for example. 
	With regard to claim 22 and 23, the reference teaches a set of probes that specifically bind to either recited allele at position 1704 of SEQ ID NO:  2.  
	With regard to claim 24, this recitation further limits the intended use of the claim but not the structure of the contents of the kit. 
 	The instant specification does not define the word “kit” and so this phrase is interpreted to mean a set of reagents needed for a specific purpose.  Furthermore, the preamble of the claim sets forth an intended use, and the reagents taught by the reference could be used as intended since they are in fact primers and probes used for genotyping the relevant genes.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Thus, the set of reagents taught by the reference anticipates the claims.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over de la Penas et al. in view of GenBank BC037491 (Homo sapiens ligase IV, DNA, ATP-dependent, mRNA (cDNA clone MGC:33819 IMAGE:5259632), complete cds 17 July 2006) and Buck et al.
 	The teachings of de la Penas et al. as they relate to the kit of claim 18, from which claim 25 depends are given previously in this office action and are fully incorporated here.  The reference teaches two primers and two probes that specifically bind to the LIG4 gene, but the reference does not teach a primer pair represented by SEQ ID NO:  10 and 11. 
	The entire LIG4 coding sequence was known.  See GenBank BC037491, and by aligning the probes for the LIG4 mutation taught by de la Penas to the coding sequence it is evident that the polymorphism occurs at position of the sequence.  The first LIG4 probe taught by de la Penas is the complement of nucleotides 1850-1869 of the LIG4 coding sequence and the polymorphism is at position 1856.  De la Penas exemplifies primer pairs that flank the polymorphic region for amplification.  
	Instant SEQ ID NO:  10 is taught in the GenBank record, the sequence is identical to nucleotides 1629-1648, and SEQ ID NO:  1 is the complement of nucleotides 1950-1969 of the sequence. 
 	Buck analyzed the effect of primer design strategy on the performance of DNA sequencing primers. Specifically, Buck invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted (see page 530, column 1). Buck also tested 95 primers spaced at 3 nucleotide intervals along the entire sequence at issue, thereby testing more than 1/3 of all possible 18 mer primers on the 300 base pair sequence (see page 530, Page 11 column 1). When Buck tested each of the primers selected by the methods of the different labs, Buck found that every single primer worked (see page 533, column 1). Only one primer ever failed, No. 8, and that primer functioned when repeated. Further, every single control primer functioned as well (see page 533, column 1). Buck expressly states “The results of the empirical sequencing analysis were surprising in that nearly all of the primers yielded data of extremely high quality (page 535, column 2).” Therefore, Buck provides direct evidence that all primers would be expected to function, and in particular, all primers selected according to the ordinary criteria, however different, used by 39 different laboratories. It is particularly striking that all 95 control primers functioned, which represent 1/3 of all possible primers in the target region. This clearly shows that the selection and use of primers in primer extension methods yields predictable results. 
 	It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to modify the set of reagents taught by de la Pena et al. so as to have employed any set of primer pairs designed from the known LIG4 sequence and surrounding the target mutated region to provide reagents to detect the allele present at the LIG4 position of interest using PCR amplification followed by probe hybridization, or even by sequencing the amplified product as Buck additionally teaches sequencing nucleic acids.  An ordinary artisan would have been motivated to do so with a reasonable expectation of success, since: (i) de la Penas taught oligonucleotide primers and probes LIG4 sequence, (ii) the complete LIG4 sequence was known in the art at the time of the invention, and (iii) Buck establishes that essentially all primers designed from a known sequence are reasonably capable of functioning in nucleic acid extension method. Thus, absent any unexpected results with respect to the particular primers recited in the claims, they are prima facie obvious in view of the combined teachings of the cited references. 
 	Attention is also directed to KSR Int’l Co. v. Teleflex Inc. (550 U.S.____ , 127 S. Ct. 1727 (2007)) where the Supreme Court determined that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. Ifthis leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103 (KSR, 550 U.S. at____ , 82 USPQ2d at 1397).” 
 	In the instant case, as discussed above, an ordinary artisan would have been motivated to design oligonucleotide primers from the known LIG4 sequence for the amplification of the polymorphic region of LIG4 in a biological sample based on the teachings of de la Penas. The complete nucleotide sequence of the LIG4, which is disclosed in the GenBank Accession record, presented the ordinary artisan with a finite number of possible primers for amplification, respectively. Then, since Buck taught that a large number of primers designed to detect the same target functioned reasonably well, an ordinary artisan would have expected predictable results, and thus would have had a reasonable expectation of success, when testing the finite number of possible amplification primers and probes suggested by GenBank record and de la Penas. Thus, kit of claim 25 is prima facie obvious in view of the combined teachings of the cited references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kweekel et al. (British Journal of Cancer (2009) 101, 357–362).
 	The reference teaches a primers and probes that specifically bind the p53 gene is a normal type and the genotype of the LIG4 gene.  In particular, the reference teaches a DNA repair chip DNA repair chip having probes thereupon for detecting mutations in p53 and LIG4.   See table 1.  able 1 evidences that the chip included a probe for detecting a mutation that encodes the Thr9Ile mutation in LIG4.  

The Cancer Genome Atlas Network (Nature. 2012 Jul 18;487(7407):330-7. doi: 10.1038/nature11252).
 	The reference teaches primers and probes that specifically bind the p53 gene is a normal type and the genotype of the LIG4 gene.  In particular, DNA sequencing of coding regions was performed by exome capture followed by sequencing on the SOLiD or Illumina HiSeq platforms. Details of the analytical methods used are described in Supplementary Methods.  These methods inherently includes binding of a “primer” that extends into the LIG4 and p53 sequence to produce sequencing results.  The primer extended while specifically binding to the target sequence is a primer that specifically binds to the gene.  Since the analysis was whole exome sequencing.  Evidence that p53 genotype was determined is throughout the reference which discusses TP53 mutations.  Evidence that LIG4 genotype was determined is in Kuhmann et al. (Human Molecular Genetics, 2014, Vol. 23, No. 8, p. 2043-2054) who teach mining the TCGA data to determine mutational status of LIG4 in colorectal cancer tumors (p. 2050). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner
Art Unit 1634

/JULIET C SWITZER/Primary Examiner, Art Unit 1634